                                                     0                                                    0
     AO 442 (Rev. 11/11) ArrestWammt



                                              UNITED STATES DISTRICT COURT
                                                                         for the
                                                                   District of Oregon

                       United States of America
                                      v.                                   )
                                                                           )            Case   Nt I 9- ~ l- 21 lo- Jv\\(
                                                                           )
                           Robert John Golom                               )
                                                                           )
                                                                           )
                                                                                                             OR\G\NAL
                               Defendant


                                                            ARREST WARRANT
     To:      Any authorized law enforcement officer

              YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
     (name ofperson to be a"ested)         Robert John Golom                                                                                             II
                                ----------------------------------
     who is accused of an offense or violation based on the following document filed with the court:
                                                                                                                                                         I
                                                                                                                                                         I




1.
I
     0 Indictment            0 Superseding Indictment             0 Information           □ Superseding Information               g Complaint
I
!    0 Probation Violation Petition              . 0 Supervised Release Violation Petition             OViolation. Notice         O Order of the Court
I



     This offense is briefly described as follows:
       Robert John Golom is required to register as a sex offender under the Sex Offender Registration and Notification Act,
       traveled in interstate commerce by moving from Utah to Oregon, and knowingly failed to register, in violation of 18 U.S.C.
       § 2250(a).




     Date:        11/14/2019


     City and state:       .Eugene, Oregon

I
I                                                                      Return

               This warrant was received on (date)        1I/ ly /lDI °J       ,and the person was arrested on (date)· I I I(S I/lo~q
     at (city and state) (2  t.,Jbif:N~i Of2..
                                                                                .              .                                     I

                                                                                                   .
               df /i,o I
                                                                                                                              .


     Date:   I IS                CJ                                                 .      . I                                           .
                       J



                                                                                                         PrinJed name and title                   ·
